MEMORANDUM ***
Mary Muriel Perera, a native and citizen of Sri Lanka, petitions for review of the Board of Immigration Appeals (BIA) decision denying her request for asylum and withholding of deportation. We deny the petition.
We must uphold the BIA’s determination if it is supported by substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). To warrant reversal, Perera must show that “the evidence [she] presented was so compelling that no reasonable fact-finder could fail to find the requisite fear of persecution.” Id. at 483-84. Perera has not met this burden.
To establish eligibility for asylum, Per-era must demonstrate both an objectively reasonable and subjectively genuine fear of persecution on the basis of her political opinion. Meza-Manay v. INS, 139 F.3d 759, 763 (9th Cir.1998). Perera has failed to present compelling evidence that her fear was objectively reasonable. She returned to Sri Lanka for extended visits without incident five or six times after moving to Italy. In fact, she attended her mother’s public funeral in her hometown without being confronted by her alleged persecutors. This undermines her claim of a well-founded fear of persecution. Aruta v. INS, 80 F.3d 1389, 1392 (9th Cir.1996). Additionally, Perera failed to refute the INS’s position that the danger she faced was localized. This, too, weighs against a finding of eligibility for asylum. 8 C.F.R. § 208.13(b)(2)(C)(ii); Quintanilla-Ticas v. INS, 783 F.2d 955, 957 (9th Cir.1986).
Because Perera cannot establish eligibility for asylum, she is not eligible for withholding of deportation. Mendoza Perez v. INS, 902 F.2d 760, 763 (9th Cir.1990).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.